In an action for a separation, defendant husband appeals, as limited by his brief, from so much of a judgment of the Supreme Court, Kings County, entered August 13, 1965, after a nonjury trial, as awarded plaintiff wife $85 per week permanent alimony and a counsel fee of $1,000. Judgment modified on the facts to the extent of reducing the counsel fee to $500. As so modified, judgment insofar as appealed from, affirmed, without costs. In our opinion, the award of a $1,000 counsel fee is excessive to the extent indicated. The record discloses that the attorney had already been paid $500 out of the parties’ joint funds; and an additional sum of $500 awarded is, in our opinion, sufficient compensation in light of all the facts disclosed in the record. Ughetta, Acting P. J., Christ, Hill, Rabin and Benjamin, JJ., concur.